 

Exhibit 10.34

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Addendum No. 1 to the Master Supply Agreement Dated as of April 1, 2009

This Addendum No.1 to the Master Supply Agreement dated as of April 1, 2009 (the
“Addendum”) is effective as of April 1, 2010 (the “Addendum Effective Date”), by
and between diaDexus, Inc. (“diaDexus”), and Berkeley HeartLab, Inc. (“Lab”).

WHEREAS, Lab and diaDexus are parties to that certain Master Supply Agreement
dated April 1, 2009 (the “Agreement”);

WHEREAS, the parties desire to amend such Agreement to extend the term of the
Agreement, make other changes to the Agreement.

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. All capitalized terms not defined herein shall have the meaning
assigned to them in the Agreement. Notwithstanding the foregoing, any reference
to “Product Addendum” in the Agreement shall be amended to read “Amended Product
Addendum” as defined in Section 3 of this Addendum.

2. Term. Section C of the Agreement is hereby deleted in its entirety and
replaced with the following:

The term of the Agreement shall commence on April 1, 2009 and expire [*] (the
“Term”), unless terminated earlier pursuant to Paragraph N or P. Expiration or
termination of this Agreement for any reason will not release a party from any
obligation that has accrued prior to the effective date of such expiration or
termination. Obligations set forth in the Amended Product Addendum and
Paragraphs B, C, E, J, Q, R, S, T, U, V, W, X, DD and FF shall survive
expiration or termination of this Agreement.

3. Monthly Testing Volume Reports. The first sentence of Section J of the
Agreement is hereby deleted in its entirety and replaced with the following:

Lab will provide diaDexus with monthly testing volume reports sorted by US Zip
Code and international territories in the Final Report.

4. Product Addendum. The Product Addendum attached to the Agreement shall be
deleted in its entirety and replaced with the Amended Product Addendum attached
hereto and incorporated herein. [*]

5. Entire Agreement. In the event of any conflict between the terms and
conditions of this Addendum and the Agreement, the terms and conditions of this
Addendum shall control. Except as otherwise provided in the Addendum, the
parties agree that all provisions of the Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This Addendum and the Agreement (as amended hereby), including without
limitation all Attachments hereto, contain the entire agreement among the
parties relating to the subject matter herein and all prior proposals,
discussions and writings by and among the parties and relating to the subject
matter herein, whether written or oral, are superseded hereby and thereby. None
of the terms of this Addendum shall be deemed to be amended unless such Addendum
is in writing, signed by all parties hereto, and recites specifically that it is
an addendum to the terms of this Addendum.

 

Confidential   Page 1  



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their fully authorized representatives.

 

diaDexus, Inc.:    

Berkeley HeartLab, Inc.:

By: /s/ Patrick Plewman

   

By: /s/ Jonathan Wolin

Name: Patrick Plewman

   

Name: Jonathan Wolin

Title: President and CEO

   

Title: Secretary

Date: March 31, 2010

   

Date: March 31, 2010

 

  Approved as to legal form for BHL:   /s/ Victor K. Lee                       
    Victor K. Lee (March 31, 2010)

 

Confidential   Page 2  



--------------------------------------------------------------------------------

 

  diaDexus - Berkeley HeartLab, Inc.     AMENDED PRODUCT ADDENDUM  

PRODUCT EXHIBIT

 

Catalog #

  

Description

  

Lab Price

90116   

PLAC® Test Kit for Hitachi Series

Analyzers

250 Test Kit for Hitachi, Roche Hitachi

Modular P

Automated Clinical Chemistry Analyzers

   [*] 90108   

PLAC® Calibrator Kit

for Automated Clinical Chemistry Analyzers

   [*] 90109   

PLAC® Control Kit

for Automated Clinical Chemistry Analyzers

   [*]

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Confidential   Page 3  